Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
June 27, 2018, by and among RPM International Inc., a Delaware corporation (the
“Company”), Elliott Associates, L.P., a Delaware limited partnership (“Elliott
Associates”), Elliott International, L.P., a Cayman Islands limited partnership
(“Elliott International”), and Elliott International Capital Advisors Inc., a
Delaware corporation (together with Elliott Associates and Elliott
International, the “Investors”). Capitalized terms used herein and not otherwise
defined have the meanings ascribed to them in paragraph 15 below.

RECITALS

WHEREAS, the Company and the Investors have engaged in certain discussions
concerning the Company; and

WHEREAS, the Company and the Investors desire to enter into an agreement
regarding the appointment and election of certain directors to the Board of
Directors of the Company (the “Board”) and certain other matters, in each case,
on the terms and subject to the conditions set forth therein.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1. Director Appointments; Committees; Board Size. Effective as of the date
hereof and upon the execution and delivery of this Agreement, the Board shall
(a) increase the size of the Board to fourteen (14) directors and (b) appoint
Kirkland Andrews to serve as a Class I member of the Board (such Designee, the
“Class I Designee”) and John Ballbach to serve as a Class II member of the Board
(such Designee, the “Class II Designee” and together with the Class I Designee,
the “Designees” and each a “Designee”).

 

  2. Designee Agreements, Arrangements and Understandings. Each of the Investors
represents, warrants and agrees that neither it nor any of its Affiliates
(a) has made or will make any payments to any Designee in connection with such
Designee’s (i) agreement to serve or proposal of such person by the Investors as
a Replacement Designee (as hereinafter defined) or (ii) service on the Board or
any committee thereof or (b) has or will have any agreement, arrangement or
understanding, written or oral, with any Designee in connection with such
Designee’s (i) agreement to serve or proposal of such person by the Investors as
a Replacement Designee or (ii) service on the Board or any committee thereof.

 

  3.

Designee Replacements. If, prior to the Trigger Date (as hereinafter defined), a
Designee resigns, refuses or is unable to serve or fulfill his or her duties as
a director, then the Investors shall select a replacement director, subject to
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), whom the Board shall have reasonably determined qualifies as
Independent and otherwise satisfies the Board membership criteria set forth in
the



--------------------------------------------------------------------------------

  Company’s Corporate Governance Guidelines, Categorical Independence Standards
for Directors and the Governance and Nominating Committee Charter (a
“Replacement Designee”). Subject to paragraph 4 hereof, the Company shall cause
such Replacement Designee to be appointed to the Board to serve the unexpired
term of the departed Designee, and such Replacement Designee shall be considered
a Designee and either the Class I Designee or Class II Designee, as the case may
be, for all purposes of this Agreement.

 

  4. Designee Information. As a condition to, and prior to, each Replacement
Designee’s appointment to the Board, such proposed Replacement Designee shall
have provided the Company with: (i) a completed D&O questionnaire in the same
form as the Company intends to use with all of its directors in advance of the
2018 Annual Meeting (as defined below) (with such changes as required by
applicable law, rule, regulation or stock exchange rules or listing standards);
(ii) information reasonably requested by the Company of all of its directors in
connection with assessing eligibility, independence and other criteria
applicable to outside directors or satisfying compliance and legal obligations;
(iii) such written consents requested by the Company as may be reasonably
necessary for the conduct of the Company’s standard vetting procedures conducted
with respect to all non-management directors and the execution of any documents
reasonably required by the Company of non-management directors to assure
compliance with the matters referenced in paragraph 8 hereof; and (iv) such
other information reasonably requested by the Company including, without
limitation, an acknowledgment from such proposed Replacement Designee that he or
she intends to serve for the full term for which he or she is appointed or
elected (including, in the case of any replacement of the Class II Designee
prior to the 2018 Annual Meeting, any term to which he would be elected at the
2018 Annual Meeting). As a further condition to the Company’s nomination of a
Designee for election as a director at the Annual Meeting, such Designee shall
have, reasonably promptly upon the request of the Company, provided the Company
with: (i) an executed consent to be named as a nominee in the Company’s proxy
statement and to serve as a director if so elected and (ii) information
requested by the Company from all non-management directors with respect to its
proxy statement or other filings under applicable law or stock exchange rules or
listing standards.

 

  5.

Amendments to Certificate of Incorporation and By-Laws. Promptly following the
execution and delivery of this Agreement (and in no event later than July 17,
2018), the Board shall pass resolutions in the form attached hereto as Exhibit A
proposing amendments (and recommending that the Company’s stockholders vote in
favor of such amendments at the Company’s 2018 Annual Meeting of Stockholders
(including any postponement or adjournment thereof, the “2018 Annual Meeting”))
to the Company’s Amended and Restated Certificate of Incorporation (as may be
amended from time to time, the “Certificate of Incorporation”) and the Company’s
Amended and Restated By-Laws (as may be amended from time to time, the
“By-Laws”), as applicable, to (i) eliminate Classes I, II and III of the Board
so that the Board shall have no classification and (ii) reduce the threshold for
action taken by the Company’s stockholders to a

 

2



--------------------------------------------------------------------------------

  simple majority (including, without limitation, Article VII of the Charter and
Article XIV of the Bylaws) (collectively, the “Amendments”). For the avoidance
of doubt, directors elected at the 2018 Annual Meeting (and directors up for
election at each annual meeting thereafter) will be elected for one-year term.

 

  6. 2018 Annual Meeting. The Company shall include the Class II Designee (or
the Replacement Designee) on its slate for election as directors of the Company
at the 2018 Annual Meeting and shall use its reasonable best efforts (which
shall include the solicitation of proxies) to cause the election of the Class II
Designee at the 2018 Annual Meeting (it being understood that such efforts shall
not be less than the efforts used by the Company to cause the election of any
other Class II director nominee nominated by the Company at the 2018 Annual
Meeting). The Company shall include the Amendments in its proxy statement for
the 2018 Annual Meeting, and shall use its reasonable best efforts (which shall
include the solicitation of proxies) to cause the Amendments to be adopted by
the Company’s stockholders by the appropriate vote.

 

  7. Voting of Investors’ Shares. In connection with any annual or special
meeting of the stockholders of the Company (and any adjournments or
postponements thereof) held prior to the Expiration Date (as hereinafter
defined), the Investors will cause to be present for quorum purposes and vote or
cause to be voted all Voting Securities that they or their respective controlled
Affiliates are entitled to vote as of the applicable record date, in favor of,
(A) the election of the Designees and any other directors who are nominated by
the Board; and (B) otherwise in accordance with the Board’s recommendation on
any proposal not related to (i) an Extraordinary Transaction (as defined
herein); (ii) any proposed issuance of shares of common stock, par value $0.01,
of the Company (the “Common Stock”) or any securities convertible into, or
exercisable or exchangeable for, Common Stock, in each case, that requires a
vote of the Company stockholders under NYSE Rule 312.03(c); (iii) any proposal
by the Company to adopt any takeover defense measures or any other proposal by
the Company that would diminish or otherwise impair in any material respect the
rights of Company stockholders or (iv) the issuance of at least fifteen percent
(15%) of the Company’s equity or equity equivalent securities to a Third Party
(including in a PIPE, convertible note, convertible preferred security or
similar structure).

 

  8.

Company Policies. The Investors acknowledge that each of the Designees, upon
election or appointment to the Board, will serve as a member of the Board and
will be governed by the same protections and obligations regarding
confidentiality, conflicts of interest, related party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policy, and other governance guidelines and policies of the Company as other
non-management directors (collectively, “Company Policies”) and shall be
required to preserve the confidentiality of the Company’s business and
information, including discussions or matters considered in meetings of the
Board or committees thereof in accordance with their respective fiduciary
duties, applicable law and applicable Company Policies, if any, and shall have
the same rights and benefits, including

 

3



--------------------------------------------------------------------------------

  with respect to insurance, indemnification, compensation and fees, as are
applicable to all non-management directors of the Company. All Company Policies
in effect as of the date hereof are publicly available on the Company’s website
or described in its proxy statement filed with the SEC on August 24, 2017, or
have otherwise been provided to the Investors. The Company agrees that (i) it
will not amend any Company Policies in any manner for the purpose of
disqualifying any Designee and (ii) any changes to the Company Policies, or new
Company Policies, will be adopted in good faith and not for the purpose of
undermining or conflicting with the arrangements contemplated by this Agreement.

 

  9. Operating Improvement Committee.

 

  a. As promptly as practicable following the execution of this Agreement, the
Board shall take all action necessary to form a committee of the Board to
assist, advise and make recommendations to the Board on issues relating to the
Company’s operational and cost improvement initiatives and optimization (the
“Operating Improvement Committee”). The Board shall cause the Operating
Improvement Committee to adopt a charter (the “Operating Improvement Committee
Charter”), as promptly as practicable following its formation, in accordance
with the terms set forth on Exhibit B attached hereto, and subject to the
Investors’ reasonable consent. Once the Operating Improvement Committee Charter
is adopted, the Operating Improvement Committee Charter may not be amended prior
to the Trigger Date without the prior written consent of the Investors (in their
sole and absolute discretion). The Company shall cause the Operating Improvement
Committee to be comprised of not more than four (4) voting members from its
formation until the Trigger Date and shall include the Company’s Chief Executive
Officer as a non-voting ex officio member. The four initial voting members shall
consist of Thomas S. Gross, Robert A. Livingston and the Designees. For the
avoidance of doubt, the Designees shall always be entitled to act as members of
the Operating Improvement Committee. Robert A. Livingston and Kirkland Andrews
shall serve as co-chairs of the Operating Improvement Committee at all times
prior to the Trigger Date.

 

  b. The Operating Improvement Committee shall use reasonable best efforts to
make the initial HPP Initiative Recommendation (as defined in Exhibit B) as soon
as practicable, which the Board shall consider as soon as practicable thereafter
(and in any event no later than October 4, 2018). The Company shall finalize and
announce the launch of the HPP Initiative no later than November 30, 2018 (such
announcement, the “Launch Announcement”).

 

4



--------------------------------------------------------------------------------

  10. Private Communications; Confidentiality. Notwithstanding anything to the
contrary contained in this Agreement, during the Restricted Period (as defined
herein), the Investors and their respective Affiliates may initiate and hold
private communications regarding the Company and its Affiliates with the Board
as a whole and/or any director without pre-approval or participation of any
other director or any other Person, in each case, only so long as such private
communications do not violate the terms of this Agreement (including, without
limitation, paragraph 12 hereof). Each of the Investors acknowledges and agrees
that the directors may engage in discussions with the Investors and their
respective Affiliates only subject to, and in accordance with, their respective
fiduciary duties and other obligations to the Company and the Company Policies.

 

  11. Press Releases; SEC Filings. Not later than 7:30 am ET on June 28, 2018,
the Company shall issue a press release in the form attached hereto as Exhibit C
(the “Company Press Release”). Substantially concurrently with the release of
the Company Press Release, the Company shall file a Current Report on Form 8-K,
which shall be in form and substance reasonably acceptable to the Company and
the Investors. Neither of (i) the Company nor any of its Affiliates or
Associates nor (ii) the Investors nor any of their Affiliates or Associates
shall make any public statement regarding the subject matter of this Agreement
or the matters set forth in the Company Press Release prior to the issuance
thereof. The Investors shall, and shall cause their respective Affiliates and
Associates to, cause any public filings or public announcements that reference
this Agreement or the actions contemplated to be taken in connection with this
Agreement or are otherwise made in connection therewith to be consistent with
the Company Press Release and the terms of this Agreement.

 

  12. Standstill. From the date of this Agreement until the Expiration Date
(such period, the “Restricted Period”), the Investors will not, and will cause
their respective Affiliates and Associates and their respective principals,
directors, general partners, officers, employees, and agents and representatives
acting on their behalf (collectively, the “Restricted Persons”) not to, directly
or indirectly, alone or in concert with others, absent prior express written
invitation or authorization on behalf of the Board:

 

  a. engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal with respect to the Company or become a “participant” (as such term is
defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any such solicitation of proxies (including, without
limitation, by initiating, encouraging or participating in any “withhold” or
similar campaign);

 

  b.

knowingly encourage, advise, knowingly influence or instruct any Third Party or
knowingly assist any Person in so encouraging, advising, knowingly influencing
or instructing any Third Party with respect to the giving or withholding of any
proxy or other authority to vote, the voting or disposition of Voting
Securities, or in conducting any type of referendum, binding or non-binding,
relating to the Company (other than such

 

5



--------------------------------------------------------------------------------

  encouragement, advice or influence that is consistent with Company
management’s recommendation in connection with such matter); provided that
nothing in this clause (b) shall be deemed to restrict the Investor or any of
its Affiliates from acquiring any Voting Securities;

 

  c. form, join, act in concert, knowingly encourage or in any way participate
with any partnership, limited partnership, syndicate or other group, including a
“group” as defined pursuant to Section 13(d) of the Exchange Act with respect to
any Voting Securities, other than solely with other Affiliates (that are not
portfolio companies) of the Investors with respect to Voting Securities now or
hereafter owned by them;

 

  d. acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any securities (or any rights
decoupled from the underlying securities) or assets of the Company, or rights or
options to acquire any securities (or rights decoupled from the underlying
securities) or assets of the Company, or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to
securities (or rights decoupled from the underlying securities) or assets of the
Company, in each case, if such acquisition would result in the Investors having
an aggregate beneficial ownership of ten percent (10%) or more of the
then-outstanding Voting Securities or economic exposure to fifteen percent (15%)
or more of the then-outstanding Voting Securities; provided that nothing herein
will require any Voting Securities to be sold solely to the extent that the
Investors exceed the ownership limit under this clause (d) as the result of a
share repurchase or similar Company action that reduces the number of
outstanding shares of any Voting Securities;

 

  e. engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of any securities of the Company if such short sale,
purchase, sale or grant would result in the Investors no longer having a net
long position (as defined in Rule 14e-4 under the Exchange Act) in respect of
the Common Stock;

 

  f.

initiate, effect or participate in any way in, or seek to offer or propose to
effect, cause or participate in any way in, any tender or exchange offer,
merger, consolidation, acquisition, sale of all or substantially all assets or
sale, spinoff, splitoff or other similar separation of one or more business
units, scheme of arrangement, plan of arrangement, business combination
transaction, recapitalization, reorganization, liquidation, dissolution,
issuance of at least fifteen percent (15%) of the Company’s equity or equity
equivalent securities (including in a PIPE, convertible note, convertible
preferred security or similar structure) or other extraordinary

 

6



--------------------------------------------------------------------------------

  transaction involving the Company or any of its subsidiaries or joint ventures
or any of their respective securities or a material amount of any of their
respective assets or businesses (each, an “Extraordinary Transaction”);
provided, however, that this clause (f) shall not restrict: (i) the tender (or
failure to tender) by the Investor or any of its Affiliates of any securities of
the Company into any tender or exchange offer, (ii) the vote for or against any
transaction by the Investor or any of its Affiliates of any securities of the
Company with respect to any Extraordinary Transaction, or (iii) the receipt of
any consideration by the Investor or any of its Affiliates on the same basis as
other stockholders of the Company in connection with an Extraordinary
Transaction;

 

  g. enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates (that are not portfolio companies) of the
Investors, with respect to Voting Securities now or hereafter owned by them and
other than granting proxies in solicitations approved by the Board;

 

  h. (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board (except as set forth in
paragraphs 1(b) and 3), (ii) request that, or knowingly encourage any Person to
request that, the Company call any meeting of the stockholders (iii) seek, or
knowingly encourage any Person to seek, the removal of any member of the Board,
(iv) conduct, or knowingly encourage any Person to conduct, a referendum of
stockholders of the Company; or (v) present any matter at any meeting of
stockholders of the Company;

 

  i. make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act, the By-Laws or otherwise);

 

  j. make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for stockholder access to books and
records;

 

  k. make any public disclosure, communication, announcement or statement
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement;

 

7



--------------------------------------------------------------------------------

  l. take any action or make any public proposal or request with respect to:
(i) controlling, changing or influencing the Board or management of the Company,
including any plans or proposals relating to any change in the number or term of
directors or the filling of any vacancies on the Board, (ii) any material change
in the capitalization, stock repurchase programs and practices, capital
allocation programs and practices or dividend policy of the Company, (iii) any
other material change in the Company’s management, business, corporate or
governance structure, (iv) any waiver, amendment or modification to the
Certificate of Incorporation or the By-Laws, or to other actions by the Company
that may facilitate or impede the acquisition of control of the Company by any
Person, (v) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange or
(vi) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

  m. institute, solicit, knowingly assist or join any litigation, arbitration or
other proceeding against or involving the Company or any of its current, former
or future directors or officers (including derivative actions); provided,
however, that for the avoidance of doubt the foregoing shall not prevent any
Restricted Person from (i) bringing litigation to enforce the provisions of this
Agreement instituted in accordance with and subject to this paragraph 12, (ii)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against a Restricted Person, (iii) bringing bona fide commercial
disputes that do not relate to the subject matter of this Agreement or
(iv) exercising statutory appraisal rights; provided, further, that the
foregoing shall also not prevent the Restricted Persons from responding to or
complying with a validly issued legal process;

 

  n. make any public or private request or submit any proposal, directly or
indirectly, to amend or waive the terms of this Agreement, in each case, which
would reasonably be expected to require a public announcement of such request or
proposal;

 

  o. publicly disclose or otherwise make any public statement or announcement of
any intention, purpose, plan or arrangement inconsistent with any provision of
this paragraph 12; or

 

  p. enter into any negotiations, discussions, agreements or understandings with
any Third Party to take any action with respect to any of the foregoing, or
advise, facilitate, knowingly assist, finance, knowingly encourage or seek to
persuade any Third Party to take any action that the Investors are prohibited
from taking pursuant to this paragraph 12;

provided that (i) the restrictions in this paragraph 12 shall not prevent the
Investor or any of its Affiliates from making (1) any factual statement as
required by applicable legal process, subpoena, or legal requirement from any
governmental authority with competent jurisdiction over the party from whom
information is sought (so long as such request did not arise as a result of
discretionary acts by the

 

8



--------------------------------------------------------------------------------

Investors or any of their respective Affiliates); (2) any confidential
communication to the Company in accordance with paragraph 10, including the
requirement therein that the communication not be reasonably expected to require
any public disclosure; (3) any public or private statement or announcement with
respect to an Extraordinary Transaction that is publicly announced by the
Company or a Third Party; (4) any public or private statement or announcement
after the Launch Announcement with respect to the process, findings or
recommendations of the Operating Improvement Committee and the Board (including
the final HPP Initiative Recommendation) with respect to the HPP Initiative
Recommendation, the HPP Initiative or the implementation thereof; and (5) any
statement (whether positive or negative) that is in substance not inconsistent
with this Agreement and the Press Release (or as otherwise consented to by the
Company, such consent not to be unreasonably withheld, conditioned or delayed)
in response to any public statements by any other current or potential investor
in the Company; and (ii) the restrictions in this paragraph 12 shall terminate
automatically upon the earliest of (A) the Expiration Date; (B) upon the
announcement by the Company that it has entered into a definitive agreement with
respect to any Extraordinary Transaction that would, if consummated, result in
the acquisition of beneficial ownership by any Person or group of Persons (other
than any direct or indirect subsidiaries of the Company) of more than 50% of the
Common Stock; (C) the commencement of any tender or exchange offer (by a Person
other than the Investors or their Affiliates) which, if consummated, would
constitute an Extraordinary Transaction that would result in the acquisition of
beneficial ownership by any person or group of more than 50% of the Common
Stock, where the Company files a Schedule 14D-9 (or any amendment thereto),
other than a “stop, look and listen” communication by the Company pursuant to
Rule 14d-9(f) promulgated under the Exchange Act, that does not recommend that
the Company’s stockholders reject such tender or exchange offer; and (D) any
public statement or announcement by the Company with respect to the adoption or
recommendation by the Board of any amendment to the Certificate of Incorporation
or By-Laws that would reasonably be expected to impair the ability of a
stockholder to submit nominations for election to the Board or stockholder
proposals in connection with any future annual meeting of stockholders of the
Company.

 

  13.

Non-Disparagement. During the Restricted Period, the Company and the Investors
shall each refrain from making, and shall cause their respective Affiliates and
its and their respective principals, directors, members, general partners,
officers and employees not to make or cause to be made any statement or
announcement, including in any document or report filed with or furnished to the
SEC or through the press, media, analysts or other Persons, that constitutes an
ad hominem attack on, or otherwise disparages, defames, slanders, impugns or is
reasonably likely to damage the reputation of, (a) in the case of statements or
announcements by any of the Investors and their related Persons, the current,
former or future officers, directors or employees of the Company or any of its
Affiliates or, prior to November 30, 2018, the Company or any of its Affiliates,
and (b) in the case of statements or announcements by the Company and its

 

9



--------------------------------------------------------------------------------

  related Persons, the Investors or any of the Investors’ advisors, their
respective current, former or future officers, directors, employees, members or
general partners. The foregoing shall not (i) restrict the ability of any Person
to comply with any subpoena or other legal process or respond to a request for
information (provided that such request is not targeted at this Agreement or the
other party hereto) from any governmental authority with competent jurisdiction
over the party from whom information is sought, (ii) apply to any private
communications between the Investors, their respective Affiliates and its and
their respective principals, directors, members, general partners, officers and
employees, on the one hand, and the directors of the Company, on the other hand,
pursuant to paragraph 10 hereof to the extent that it would not be reasonably
expected that such communication would require a public disclosure,
(iii) restrict the ability of the Investors and their related Persons to make
any public or private statement or announcement after the Launch Announcement
with respect to the process, findings or recommendations of the Operating
Improvement Committee and the Board (including the final HPP Initiative
Recommendation), with respect to the HPP Initiative Recommendation, the HPP
Initiative or the implementation thereof, or (iv) restrict the ability of the
Investors and their related Persons to make any statement in response to any
criminal or civil investigation by any governmental authority related to the
Company, its Affiliates, or any of its and their respective current, former or
future officers, directors or employees.

 

  14. Termination. The obligations of the Company under this Agreement shall
terminate on the Trigger Date. The obligations of the Investors under this
Agreement shall terminate on the Expiration Date. Termination of obligations
shall be without prejudice to any rights or remedies arising from breach of such
obligations before such termination.

 

  15. Defined Terms. As used in this Agreement,

 

  a. “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and shall include Persons who become Affiliates of any
Person subsequent to the date of this Agreement; provided that “Affiliates” of a
Person shall not include any entity, solely by reason of the fact that one or
more of such Person’s employees or principals serves as a member of its board of
directors or similar governing body, unless such Person otherwise controls such
entity (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act);

 

  b. “Associate” shall have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act (provided, that the term “Associates” in such definition
shall be deemed to be preceded by the word “controlled”) and shall include
Persons who become Associates of any Person subsequent to the date of this
Agreement.

 

10



--------------------------------------------------------------------------------

  c. “beneficial owner,” “beneficially own” and “beneficial ownership” shall
have the respective meanings set forth in Rule 13d-3 (“Rule 13d-3”) promulgated
by the SEC under the Exchange Act;

 

  d. “business day” shall mean any day other than a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed;

 

  e. “economic owner,” “economically own” and “economic ownership” shall have
the same meanings as “beneficial owner,” “beneficially own” and “beneficial
ownership” except that a Person will also be deemed to “economically own,” to be
the “economic owner” and to have “economic ownership” of (i) all shares of
Common Stock or other Voting Securities which such Person has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional, and (ii) all shares of Common Stock or other Voting
Securities in which such Person has an economic interest pursuant to a cash
settled call option or other derivative security, contract or instrument related
to the price of shares of Common Stock or other Voting Securities (other than a
broad-based market basket or index);

 

  f. “Expiration Date” means the date that is the earlier of (i) the fifth (5th)
business day after written notice is delivered by the Investors to the Company
of a material breach of this Agreement by the Company if such breach has not
been cured within such notice period; provided that no Investor is then in
material breach of this Agreement (it being understood that occurrence of the
Expiration Date shall be a non-exclusive remedy for such breach); (ii) the
thirtieth (30th) day prior to the last day of the time period, established
pursuant to the By-Laws, for stockholders to deliver notice to the Company of
director nominations to be brought before the Company’s 2019 Annual Meeting of
Stockholders; and (iii) the failure of the Company to meet any of the deadlines
set forth in paragraph 9(b) of this Agreement.

 

  g. “Independent” means that a Person (x) (i) shall not be an employee,
director, general partner, manager, advisor, representative, trustee, or other
agent or fiduciary of an Investor or of any Affiliate of an Investor, (ii) shall
not be a limited partner, member or other investor in any Investor or any
Affiliate (that is not a publicly traded portfolio company) of an Investor and
(iii) shall not have any agreement, arrangement or understanding, written or
oral, with, or received or have any right to receive any payment from, an
Investor or any Affiliate thereof in connection with such Designee’s agreement
to serve or service on the Board, and (y) shall qualify as an independent
director of the Company under the Company’s independence guidelines applicable
to non-management directors (as interpreted and determined by the Board),
applicable law and the rules and regulations of the SEC and the NYSE (or
applicable requirements of such other national securities exchange designated as
the primary market on which the Company’s Common Stock is listed for trading);

 

11



--------------------------------------------------------------------------------

  h. “Person” shall be interpreted broadly to include, among others, any
individual, general or limited partnership, corporation, limited liability or
unlimited liability company, joint venture, estate, trust, group, association or
other entity of any kind or structure;

 

  i. “SEC” means the U.S. Securities and Exchange Commission;

 

  j. “Third Party” means any Person that is not (i) a party to this Agreement or
an Affiliate thereof, (ii) a director or officer of the Company or (iii) legal
counsel to any party to this Agreement;

 

  k. “Trigger Date” means the date that is the earlier of (i) the fifth (5th)
business day after written notice is delivered by the Company to the Investors
of a material breach of this Agreement by the Investors if such breach has not
been cured within such notice period; provided that the Company is not then in
material breach of this Agreement (it being understood that occurrence of the
Trigger Date shall be a non-exclusive remedy for such breach) and (ii) the
thirtieth (30th) day prior to the last day of the time period, established
pursuant to the By-Laws, for stockholders to deliver notice to the Company of
director nominations to be brought before the Company’s 2019 Annual Meeting of
Stockholders; and

 

  l. “Voting Securities” shall mean the shares of Common Stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such shares,
whether or not subject to the passage of time or other contingencies.

 

  16.

Investors’ Representations and Warranties, Covenants. Each of the Investors
represents and warrants that (a) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of such
Investor, enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(b) each Investor has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement; (c) the execution and delivery by
the Investors of this Agreement and the performance of the Investors’
obligations hereunder does not and will not violate any law, any order of any
court or other agency of government, the organizational documents of any
Investor, or any provision of any agreement or other instrument to which any
Investor or any of its properties or assets is bound, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other

 

12



--------------------------------------------------------------------------------

  instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument;
and (d) as of the date of this Agreement, each of the Investors and their
Affiliates, beneficially owns or economically owns, directly or indirectly, such
number of shares of Common Stock as indicated on Exhibit D attached hereto, and
such shares of Common Stock constitute all of the Common Stock beneficially or
economically owned, as of the date of this Agreement, by any Investor and
Affiliate thereof or in which any Investor or Affiliate thereof has any interest
or right to acquire or vote, whether through derivative securities, voting
agreements or otherwise.

 

  17. Company Representations and Warranties. The Company represents and
warrants that (a) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(b) it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement; (c) this Agreement does not require the
approval of the stockholders of the Company; (d) the execution and delivery by
the Company of this Agreement and the performance of the Company’s obligations
hereunder does not and will not violate any law, any order of any court or other
agency of government, the Certificate of Incorporation, the By-Laws or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument; and (e) the Company has not taken any actions
that require disclosure on a Form 8-K prior to the date of this Agreement that
have not previously been disclosed.

 

  18. Affiliates. Each of the Investors agrees that it will cause its controlled
Affiliates to comply with the terms of this Agreement.

 

  19. Specific Performance. The Company and each of the Investors each
acknowledge and agree that money damages would not be a sufficient remedy for
any breach (or threatened breach) of this Agreement by it and that, in the event
of any breach or threatened breach hereof, (a) the non-breaching party will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the breaching party will not plead in defense thereto that there
would be an adequate remedy at law; and (c) the breaching party agrees to waive
any applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

 

13



--------------------------------------------------------------------------------

  20. Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits and schedules) constitutes the only agreement
between the Investors and the Company with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written (except for any consent given prior to the
date hereof). This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. No party may
assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported transfer without such consent shall be void. No
amendment, modification, supplement or waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the party affected
thereby, and then only in the specific instance and for the specific purpose
stated therein. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

  21. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

  22.

Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. Each of the Investors and
the Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the Delaware Court of Chancery (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, the
federal or other state courts located in Wilmington, Delaware) and any appellate
courts thereof; (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than such courts;
(d) waives any claim of improper venue or any claim that those courts are an
inconvenient forum and (e) agrees that a final judgment in any action or
proceeding shall be conclusive and enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. The parties agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in paragraph 24 hereof or in such other manner
as may be permitted by applicable law, shall be valid and sufficient service
thereof. Each of the parties hereto, after

 

14



--------------------------------------------------------------------------------

  consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily, intentionally and irrevocably waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party hereto shall seek to
consolidate, by counterclaim or otherwise, any action in which a jury trial has
been waived with any other action in which a jury trial cannot be or has not
been waived.

 

  23. Parties in Interest. This Agreement is solely for the benefit of the
parties hereto and is not binding upon (other than successors to the parties
hereto) or enforceable by any other Persons. No party to this Agreement may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise, and any assignment in contravention hereof shall
be null and void. Nothing in this Agreement, whether express or implied, is
intended to or shall confer any rights, benefits or remedies under or by reason
of this Agreement on any Persons other than the parties hereto, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any Third Party to any party hereto.

 

  24. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein, and all legal process in regard
hereto, will be in writing and will be deemed validly given, made or served when
delivered in person, by electronic mail, by overnight courier or two business
days after being sent by registered or certified mail (postage prepaid, return
receipt requested) as follows:

 

If to the Company to:

RPM International Inc.

2628 Pearl Road, P.O. Box 777

Medina, Ohio 44258 Attn:    General Counsel and Chief Compliance Officer E-mail:
   emoore@rpminc.com with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017 Attn:    Mario Ponce    Eric Swedenburg E-mail:   
mponce@stblaw.com; eswedenburg@stblaw.com If to the Investors: Elliott
Associates, L.P. Elliott International, L.P.

 

15



--------------------------------------------------------------------------------

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, New York 10019 Attn:    Jesse A. Cohn; Jeffrey Rosenbaum E-mail:   
jcohn@elliottmgmt.com; jrosenbaum@elliottmgmt.com with a copy (which shall not
constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

1 Bryant Park

New York, NY 10036 Attn:    Jeffrey L. Kochian E-mail:    jkochian@akingump.com

At any time, any party hereto may, by notice given in accordance with this
paragraph 24 to the other party, provide updated information for notices
hereunder.

 

  25. Expenses. All attorneys’ fees, costs and expenses incurred in connection
with this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.

 

  26.

Interpretation. When a reference is made in this Agreement to a paragraph, such
reference shall be to a paragraph of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “date hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented. Each of the parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the

 

16



--------------------------------------------------------------------------------

  parties, and any controversy over interpretations of this Agreement shall be
decided without regard to events of drafting or preparation. Notwithstanding
anything contained in the definitions of “Affiliate” or “Associates” to the
contrary, for purposes of this Agreement (i) the covenants applicable to each
Investor as set forth in this Agreement shall only require such Investor to
cause its portfolio companies to take or refrain from taking action to the
extent such Investor has a contractual, legal or other right or ability to cause
such portfolio company to take or refrain from taking such action (provided that
it shall also constitute a breach of any such covenant for any Investor to
request, instruct or direct any of its portfolio companies to take any action or
fail to take any action which action or failure to act would if taken by such
Investor constitute a breach of this Agreement) and (ii) the representations and
warranties applicable to each Investor as set forth in this Agreement shall only
be made to the knowledge of such Investor to the extent such representations and
warranties relate to the portfolio companies of such Investor.

 

  27. Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument. This Agreement shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered (which delivery may be physically, by facsimile, e-mail or by other
electronic means) to the other parties hereto.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

Very truly yours, RPM INTERNATIONAL INC. By:  

/s/ Frank C. Sullivan

  Name: Frank C. Sullivan   Title: Chairman and CEO

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

ELLIOTT ASSOCIATES, L.P. By:   Elliott Capital Advisors, L.P., as General
Partner By:   Braxton Associates, Inc., as General Partner By:  

/s/ Joshua Nadell

  Name:   Joshua Nadell   Title:   Vice President ELLIOTT INTERNATIONAL, L.P.
By:   Elliott Capital Advisors, L.P., as General Partner By:   Braxton
Associates, Inc., as General Partner By:  

/s/ Joshua Nadell

  Name:   Joshua Nadell   Title:   Vice President ELLIOTT INTERNATIONAL CAPITAL
ADVISORS INC. By:  

/s/ Joshua Nadell

  Name:   Joshua Nadell   Title:   Vice President

[Signature Page to Cooperation Agreement]